Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-12 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2185.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
	
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1, 3-7, 9-10, 12 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Shao et al. (US Pub No. 2015/0293873) in view of Silva et al.  (US Pub No. 2006/041710).

In regard to claim 1, Shao et al. disclose an information processing apparatus comprising: a plurality of root ports (item 110 of figure 1) serving as roots of bus connection of a plurality of devices including boot devices from which legacy boot is executed to boot an operating system (OS) (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Shao discloses to extend a PCIe domain so that the number of PCIe devices in the system is not restricted, function enhancement is performed on the endpoint device 106 in the system, so that the endpoint device 106 becomes a root complex endpoint (RCEP) device 106; the PCIe domain is extended by using the RCEP 106, to obtain an extended PCIe domain 118 (briefly referred to as an extended domain 118 subsequently for the convenience of description), where the RCEP 106 serves as an endpoint device in the primary domain 100 and also serves as a root complex in the extended domain 118, that is, the RCEP 106 not only can initiate an access packet and complete PCIe transaction handling, but also can manage and forward an access packet between the extended domain 118 and the primary domain 100, thereby implementing communication connection between the primary domain and the extended domain. As shown in FIG. 1, the extended domain 118 may include: the RCEP 106, a switch 112, and endpoint devices 114 and 116 (there may be one or more endpoint devices in the extended domain, and two endpoint devices are used as an example in the embodiments of the present invention). The endpoint devices 114 and 116 are connected to a bridge device 110 in the RCEP 106 by using the switch 112. There may be multiple root ports 110 and multiple switches 112 in the extended domain 118.  See para 44-46);

    PNG
    media_image1.png
    906
    759
    media_image1.png
    Greyscale

and a processor configured to perform a process including: identifying a single boot device among the boot devices and a single root port connected to the single boot device (in Shao, in an address allocation process, the configuration space address may be allocated from the MMIO address of the RCEP to the PCIe device in the extended domain, so that the CPU may identify the PCIe device in the extended domain subsequently, and perform configuration space access of the PCIe device in the extended domain, so as to discover the PCIe device in the extended domain.  See para 61-63), allocating, as memory addresses to be used for memory mapped input and output, memory addresses with a bit width available during the legacy boot to devices connected to the identified single root port (in Shao, each PCIe domain has 256 buses at most; each bus has 32 device numbers at most; each device number includes 8 function numbers at most; each function number is associated with one PCIe device at most; a size of configuration space of each PCIe device is 4 kilobytes (K); therefore a maximum value of a size of a configuration space address occupied by the PCIe device in the extended domain is 256*32*8*4=256 Megabytes (M). Therefore, in a case in which the number of PCIe devices in the extended domain cannot be determined, a configuration space address having a size of 256 M may be allocated to the PCIe device in the extended domain. For example, as shown in FIG. 4, the MMIO address of the RCEP is [8 Gigabytes (G), 12 G], and the configuration space address allocated to the PCIe device in the extended domain may be [8 G+256 M, 8 G+512 M].  See para 63-65).  But Shao et al. do not disclose the step of determining whether the memory addresses have been allocated to all devices connected to the single root port, and executing the legacy boot to boot the OS from the single boot device when the memory addresses have been allocated to all the devices connected to the single root port.  However Silva et al. disclose the step of determining whether the memory addresses have been allocated to all devices connected to the single root port, and executing the legacy boot to boot the OS from the single boot device when the memory addresses have been allocated to all the devices connected to the single root port (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Silva discloses hot-swapping may involve adding an I/O device as described above. Furthermore, hot-swapping may also involve removing an I/O device and replacing it with a different I/O device. The different I/O device may have different MMIO requirements, aperture size preferences, and so on. Furthermore, the different I/O device may have its own device driver available on its own option ROM. Thus, in one example, the device discovery logic 120 may be configured to determine that a first device for which data is recorded in the system tree has been replaced with a second device that includes an option ROM. After determining that the first device has been replaced by a second device that includes an option ROM, the device discovery logic 120 may open an MMIO aperture to a size that is less than or equal to the amount of MMIO memory 130 that was previously allocated to the first device. Then, the device discovery logic 120 may read a device driver for the second device from the option ROM on the second device. Having read the device driver for the second device, the device discovery logic 120 may then store the device driver for the second device in non-MMIO memory 140. Thus, valuable and limited MMIO memory 130 will not be unnecessarily consumed. The device discovery logic 120 may then close the MMIO aperture and link the device driver for the second device stored in non-MMIO memory 140 to one or more devices for which data is recorded in the system tree. Thus, a device driver that was not previously available to devices similar to the second device may become available to such devices without reconfiguring the physical devices.  See para 28-30).

    PNG
    media_image2.png
    933
    744
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Silva et al. into the teachings of Shao et al. because each of Silva et al. and Shao et al. teach the port configurations and further, because combining the prior art elements of Silva et al. with Shao et al. according to known methods would have yielded predictable results, using the techniques of the Silva et al. would have improved Shao et al. in the same way, and applying the techniques of Silva et al.  to improve Shao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased 
	In regard to claims 3, 9, 12, Silva et al. disclose wherein: the processor is further configured to: determine whether memory addresses with the bit width have been allocated to all devices included in the information processing apparatus when the information processing apparatus is turned on, and identify the single root port when there exists a device to which a memory address with the bit width has not been allocated (in Shao, in an address allocation process, the configuration space address may be allocated from the MMIO address of the RCEP to the PCIe device in the extended domain, so that the CPU may identify the PCIe device in the extended domain subsequently, and perform configuration space access of the PCIe device in the extended domain, so as to discover the PCIe device in the extended domain.  See para 18, 61-63). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Silva et al. into the teachings of Shao et al. because each of Silva et al. and Shao et al. teach the port configurations and further, because combining the prior art elements of Silva et al. with Shao et al. according to known methods would have yielded predictable results, using the techniques of the Silva et al. would have improved Shao et al. in the same way, and applying the techniques of Silva et al.  to improve Shao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
In regard to claim 4, Silva et al. disclose further: a memory configured to store boot management information including information of the plurality of root (in Silva, the device discovery logic 120 may be configured to manipulate a system tree (not illustrated) that stores data concerning devices discovered by the device discovery logic 120. For example, as the device discovery logic 120 locates I/O devices configured as part of the system including processor 110, it may add entries to a system tree that is available to processor 110. The system tree may be employed to track the hierarchy of devices operably connected to the processor 110. After storing information about a discovered device in the system tree, the device discovery logic 120 may link the processor executable instruction(s) (e.g., device driver) stored in the non-MMIO memory 140 to devices for which data is recorded in the system tree. Thus, a device driver acquired from a first I/O device may be available to other similar I/O devices that are operably connected to the processor 110 but which may not have provided a device driver.  See para 24-26). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Silva et al. into the teachings of Shao et al. because each of Silva et al. and Shao et al. teach the port configurations and further, because combining the prior art elements of Silva et al. with Shao et al. according to known methods would have yielded predictable results, using the techniques of the Silva et al. would have improved Shao et al. in the same way, and applying the techniques of Silva et al.  to improve Shao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]

In regard to claim 5, Silva et al. disclose wherein the devices are PCI devices (in Silva, accessing a data store that is configured to store information concerning devices operably connected to the computer. The devices may be directly connected to the computer through, for example, a primary PCI bus. The devices may also be indirectly connected to the computer, through, for example, a secondary PCI bus made available through, for example, a PCI-to-PCI (P2P) bridge.  See para 35). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Silva et al. into the teachings of Shao et al. because each of Silva et al. and Shao et al. teach the port configurations and further, because combining the prior art elements of Silva et al. with Shao et al. according to known methods would have yielded predictable results, using the techniques of the Silva et al. would have improved Shao et al. in the same way, and applying the techniques of Silva et al.  to improve Shao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
In regard to claim 6, Silva et al. disclose wherein the plurality of devices are arranged such that at least one boot device is connected to each of the plurality of root ports (in Silva, an option ROM logic 150 that is configured to read a processor executable instruction from an option ROM associated with a device discovered by the device discovery logic 120. In one example, the processor executable instruction(s) may be a device driver that facilitates interactions between an I/O device and the processor 110. As described above, having I/O devices supply their device drivers via an option ROM facilitates having base systems that can be configured with various I/O devices, even after-invented devices. The option ROM logic 150 may also be configured to store the processor executable instruction(s) in non-MMIO memory 140. Thus, rather than a device driver being stored in the smaller MMIO memory 130, the system 100 facilitates storing device drivers acquired from I/O devices in the typically relatively larger non-MMIO 140.  See para 25-26). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Silva et al. into the teachings of Shao et al. because each of Silva et al. and Shao et al. teach the port configurations and further, because combining the prior art elements of Silva et al. with Shao et al. according to known methods would have yielded predictable results, using the techniques of the Silva et al. would have improved Shao et al. in the same way, and applying the techniques of Silva et al.  to improve Shao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
In regard to claim 7, Shao et al. disclose a method performed by an information processing apparatus including a plurality of root ports serving as roots of bus connection of a plurality of devices including boot devices from which legacy boot is executed to boot an operating system (OS) (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Shao discloses to extend a PCIe domain so that the number of PCIe devices in the system is not restricted, function enhancement is performed on the endpoint device 106 in the system, so that the endpoint device 106 becomes a root complex endpoint (RCEP) device 106; the PCIe domain is extended by using the RCEP 106, to obtain an extended PCIe domain 118 (briefly referred to as an extended domain 118 subsequently for the convenience of description), where the RCEP 106 serves as an endpoint device in the primary domain 100 and also serves as a root complex in the extended domain 118, that is, the RCEP 106 not only can initiate an access packet and complete PCIe transaction handling, but also can manage and forward an access packet between the extended domain 118 and the primary domain 100, thereby implementing communication connection between the primary domain and the extended domain. As shown in FIG. 1, the extended domain 118 may include: the RCEP 106, a switch 112, and endpoint devices 114 and 116 (there may be one or more endpoint devices in the extended domain, and two endpoint devices are used as an example in the embodiments of the present invention). The endpoint devices 114 and 116 are connected to a bridge device 110 in the RCEP 106 by using the switch 112. There may be multiple root ports 110 and multiple switches 112 in the extended domain 118.  See para 44-46);

    PNG
    media_image1.png
    906
    759
    media_image1.png
    Greyscale

the method comprising: identifying a single boot device among the boot devices and a single root port connected to the single boot device (in Shao, in an address allocation process, the configuration space address may be allocated from the MMIO address of the RCEP to the PCIe device in the extended domain, so that the CPU may identify the PCIe device in the extended domain subsequently, and perform configuration space access of the PCIe device in the extended domain, so as to discover the PCIe device in the extended domain.  See para 61-63), allocating, as memory addresses to be used for memory mapped input and output, memory addresses with a bit width available during the legacy boot to devices connected to the identified single root port (in Shao, each PCIe domain has 256 buses at most; each bus has 32 device numbers at most; each device number includes 8 function numbers at most; each function number is associated with one PCIe device at most; a size of configuration space of each PCIe device is 4 kilobytes (K); therefore a maximum value of a size of a configuration space address occupied by the PCIe device in the extended domain is 256*32*8*4=256 Megabytes (M). Therefore, in a case in which the number of PCIe devices in the extended domain cannot be determined, a configuration space address having a size of 256 M may be allocated to the PCIe device in the extended domain. For example, as shown in FIG. 4, the MMIO address of the RCEP is [8 Gigabytes (G), 12 G], and the configuration space address allocated to the PCIe device in the extended domain may be [8 G+256 M, 8 G+512 M].  See para 63-65).  But Shao et al. do not disclose the step of determining whether the memory addresses have been allocated to all devices connected to the single root port, and executing the legacy boot to boot the OS from the single boot device when the memory addresses have been allocated to all the devices connected to the single root port.  However Silva et al. disclose the step of determining whether the memory addresses have been allocated to all devices connected to the single root port, and executing the legacy boot to boot the OS from the single boot device when the memory addresses have been allocated to all the devices connected to the single root port (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Silva discloses hot-swapping may involve adding an I/O device as described above. Furthermore, hot-swapping may also involve removing an I/O device and replacing it with a different I/O device. The different I/O device may have different MMIO requirements, aperture size preferences, and so on. Furthermore, the different I/O device may have its own device driver available on its own option ROM. Thus, in one example, the device discovery logic 120 may be configured to determine that a first device for which data is recorded in the system tree has been replaced with a second device that includes an option ROM. After determining that the first device has been replaced by a second device that includes an option ROM, the device discovery logic 120 may open an MMIO aperture to a size that is less than or equal to the amount of MMIO memory 130 that was previously allocated to the first device. Then, the device discovery logic 120 may read a device driver for the second device from the option ROM on the second device. Having read the device driver for the second device, the device discovery logic 120 may then store the device driver for the second device in non-MMIO memory 140. Thus, valuable and limited MMIO memory 130 will not be unnecessarily consumed. The device discovery logic 120 may then close the MMIO aperture and link the device driver for the second device stored in non-MMIO memory 140 to one or more devices for which data is recorded in the system tree. Thus, a device driver that was not previously available to devices similar to the second device may become available to such devices without reconfiguring the physical devices.  See para 28-30).

    PNG
    media_image2.png
    933
    744
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Silva et al. into the teachings of Shao et al. because each of Silva et al. and Shao et al. teach the port configurations and further, because combining the prior art elements of Silva et al. with Shao et al. according to known methods would have yielded predictable results, using the techniques of the Silva et al. would have improved Shao et al. in the same way, and applying the techniques of Silva et al.  to improve Shao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
In regard to claim 10, Shao et al. disclose a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a procedure comprising performing a process including: identifying a single boot device among the boot devices and a single root port connected to the single boot device ((as shown in Fig. 1, which is reproduced below for ease of reference and convenience Shao, in an address allocation process, the configuration space address may be allocated from the MMIO address of the RCEP to the PCIe device in the extended domain, so that the CPU may identify the PCIe device in the extended domain subsequently, and perform configuration space access of the PCIe device in the extended domain, so as to discover the PCIe device in the extended domain.  See para 61-63),

    PNG
    media_image1.png
    906
    759
    media_image1.png
    Greyscale

allocating, as memory addresses to be used for memory mapped input and output, memory addresses with a bit width available during the legacy boot to devices connected to the identified single root port (in Shao, each PCIe domain has 256 buses at most; each bus has 32 device numbers at most; each device number includes 8 function numbers at most; each function number is associated with one PCIe device at most; a size of configuration space of each PCIe device is 4 kilobytes (K); therefore a maximum value of a size of a configuration space address occupied by the PCIe device in the extended domain is 256*32*8*4=256 Megabytes (M). Therefore, in a case in which the number of PCIe devices in the extended domain cannot be determined, a configuration space address having a size of 256 M may be allocated to the PCIe device in the extended domain. For example, as shown in FIG. 4, the MMIO address of the RCEP is [8 Gigabytes (G), 12 G], and the configuration space address allocated to the PCIe device in the extended domain may be [8 G+256 M, 8 G+512 M].  See para 63-65).  But Shao et al. do not disclose the step of (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Silva discloses hot-swapping may involve adding an I/O device as described above. Furthermore, hot-swapping may also involve removing an I/O device and replacing it with a different I/O device. The different I/O device may have different MMIO requirements, aperture size preferences, and so on. Furthermore, the different I/O device may have its own device driver available on its own option ROM. Thus, in one example, the device discovery logic 120 may be configured to determine that a first device for which data is recorded in the system tree has been replaced with a second device that includes an option ROM. After determining that the first device has been replaced by a second device that includes an option ROM, the device discovery logic 120 may open an MMIO aperture to a size that is less than or equal to the amount of MMIO memory 130 that was previously allocated to the first device. Then, the device discovery logic 120 may read a device driver for the second device from the option ROM on the second device. Having read the device driver for the second device, the device discovery logic 120 may then store the device driver for the second device in non-MMIO memory 140. Thus, valuable and limited MMIO memory 130 will not be unnecessarily consumed. The device discovery logic 120 may then close the MMIO aperture and link the device driver for the second device stored in non-MMIO memory 140 to one or more devices for which data is recorded in the system tree. Thus, a device driver that was not previously available to devices similar to the second device may become available to such devices without reconfiguring the physical devices.  See para 28-30).

    PNG
    media_image2.png
    933
    744
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Silva et al. into the teachings of Shao et al. because each of Silva et al. and Shao et al. teach the port configurations and further, because combining the prior art elements of Silva et al. with Shao et al. according to known methods would have yielded predictable results, using the techniques of the Silva et al. would have improved Shao et al. in the same way, and applying the techniques of Silva et al.  to improve Shao et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve it and to provide maximum adaptability to different I/O configurations in addition to provide increased availability of the system to time critical devices and improved overall system performance). [See MPEP 2143]
Allowable Subject Matter
	Claims 2, 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 2, 8, 11 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach wherein when the legacy boot of the OS fails, the processor performs the process on another boot device among the boot devices. 
Conclusion
	Claims 1, 3-7, 9-10, 12 are rejected.  Claims 2, 8, 11 are objected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185